Case: 11-60633     Document: 00511972389         Page: 1     Date Filed: 08/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 31, 2012
                                     No. 11-60633
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ORAL JACKSON,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 051 341


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Oral Jackson, a native and citizen of Jamaica, petitions for review of an
order of the Board of Immigration Appeals (BIA) dismissing his appeal from a
decision of the immigration judge (IJ), which concluded that Jackson’s Florida
state conviction for possession of marijuana with intent to sell or deliver
constituted an aggravated felony under 8 U.S.C. § 1227(a)(2)(A)(iii); that the
same Florida state conviction and Jackson’s conviction for possession of drug
paraphernalia constituted convictions relating to a controlled substance under

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60633    Document: 00511972389      Page: 2   Date Filed: 08/31/2012

                                  No. 11-60633

§ 1227(a)(2)(B)(i); that the aggravated felony conviction rendered him ineligible
for withholding of removal and other forms of discretionary relief; and that relief
under the Convention Against Torture (CAT) was unwarranted.
      In his petition for review, Jackson argues that the BIA erred as a matter
of law in concluding that his conviction under Florida Statute § 893.13(1)(a)(2),
for possession of marijuana with intent to sell or deliver, constituted a felony
under the Controlled Substances Act and an aggravated felony under
§ 1227(a)(2)(A)(iii). Jackson bore the burden of showing that he was convicted
of only misdemeanor conduct. Moncrieffe v. Holder, 662 F.3d 387, 392 (5th Cir.
2011), cert. granted, 132 S. Ct. 1857 (2012). Because he did not carry this
burden, he has shown no error. He also has failed to demonstrate his eligibility
for relief in the form of cancellation of removal and waiver of inadmissibility.
      Jackson additionally asserts that he was denied a fair opportunity to
contest the IJ’s denial of withholding of removal and protection under the CAT.
Because he failed to exhaust this claim by raising it before the BIA, this court
does not have jurisdiction to consider it. 8 U.S.C. § 1252(a)(2)(C), (D), (d)(1);
Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
      PETITION DENIED.




                                        2